I concur in the result of the majority opinion. It may be, as suggested in Mr. Justice Stone's dissent, that a jury might find that the defendant should not have proceeded with the operation upon the plaintiff with knowledge, if such was the fact, of the unsuccessful result of the use of the same anaesthetic upon another patient immediately before. There was not a trial of such an issue. It cannot now be suggested to support the verdict which but for it is not sustained. It should be open for consideration on a new trial when, as suggested in the majority opinion, there may be useful additional evidence.